Citation Nr: 1008014	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for chronic erosive gastritis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION


The Veteran served on active duty from December 1969 to 
September 1972, and from July 1974 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated July 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Additionally, the Board notes that the Veteran's 
representative in the January 2010 Written Brief 
Presentation, has indicated that the Veteran's medical 
records have shown a recent diagnosis of a hiatal hernia.  
The Veteran's representative has asserted that the Veteran's 
hiatal hernia is related to the Veteran's service-connected 
chronic erosive gastritis as it arises from a common 
etiology.  Thus a claim for entitlement to service connection 
for a hiatal hernia, as secondary to service connected 
chronic erosive gastritis should be referred to the RO for 
further development. 

The issue of entitlement to an initial rating in excess of 30 
percent for chronic erosive gastritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The Veteran does not currently have bilateral hearing loss 
disability for VA purposes that is related to his active 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, and a sensorineural hearing may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2006, prior 
to the date of the issuance of the appealed rating decision.

The Board further notes that in the June 2006 letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Analysis

The Veteran claims that he has bilateral hearing loss related 
to his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Board notes that the Veteran alleged in-service noise 
exposure, stating that his hearing was worse upon separation 
from service, than it was when he enlisted.  The Veteran 
reported being exposed to noise from jets while delivering 
fuel, as well as noise from the artillery at the firing 
range.  Information in the claims file shows that during 
service, the Veteran has an MOS of supply specialist and 
stock control specialist.  

Service medical records contained four service audiograms 
dated October 1969 to June 1975.  Only the June 1975 
audiogram revealed an abnormal examination with thresholds of 
20, 15, 20, 30 and 30 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively, in the right ear, and thresholds of 
0, 30, 30, 20 and 20 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively, in the left ear.  However, this 
abnormal audiogram did not show hearing loss under the VA's 
regulatory criteria.  Likewise, audiograms in 1969, 1972, and 
1974 did not show hearing loss under VA's regulatory 
criteria.  

Post service treatment records indicate occasional complaints 
of hearing problems.  A July 2006 record from Dr. R indicated 
complaints of problems with the ears that have been on-going 
for some time.  A referral to an ear doctor was provided.  
The Veteran also submitted a statement from his wife, 
indicating that the Veteran complained of "stopped up" ears 
after returning from service.  When she cleaned them out, a 
large amount of brownish, bloody material came out.  She also 
stated that since service the Veteran occasionally complained 
of feeling that his ears were stopped up, making it hard to 
hear.  
The Veteran was afforded a VA audiological examination in 
October 2006.  The Veteran reported military noise exposure 
from jet engines when he was delivering fuel, as well as 
artillery noise from the firing range.  He stated that he was 
not provided with hearing protection.  The Veteran denied 
being exposed to excessively loud noise in coal mines, where 
he worked for many years.  Evaluation revealed thresholds of 
15, 20, 25, 25 and 35 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively, in the right ear, and thresholds of 
15, 25, 20, 30 and 35 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively, in the left ear.  Speech 
discrimination scores were 96 percent in both ears.  
Examination revealed a normal middle ear.  The examiner 
provided a diagnosis of mild, relatively flat sensorineural 
hearing loss bilaterally, with tinnitus.

While the Veteran has mild hearing loss bilaterally, the 
hearing loss does not meet the requirements for disability 
due to impaired hearing under 38 C.F.R. § 3.385.  The 
Veteran's service medical records did not reveal audiological 
examinations showing hearing loss as a disability.  
Additionally, there is no post service objective medical 
evidence of current bilateral hearing loss disability as 
required by the regulation.  Therefore the evidence does not 
show that the Veteran currently has any hearing disability.  
In absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board is required to enter decisions based on 
the laws and regulations passed.  38 U.S.C.A. § 7104.
  
As there is no evidence showing that the Veteran incurred 
bilateral hearing loss disability during his active service, 
the Board must find that the preponderance of the evidence is 
against entitlement to service connection for bilateral 
hearing loss.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.
REMAND

By a rating decision dated November 2006, the RO granted 
service connection for chronic erosive gastritis, and 
assigned a rating of 10 percent, effective January 9, 2006.  
The Veteran appealed, asserting that his disorder warranted a 
higher rating.  By a February 2007 rating decision, the RO 
granted an increased rating of 30 percent, for the Veteran's 
chronic erosive gastritis, effective January 9, 2006.  The 
Veteran chose to continue his appeal.  

The Veteran was afforded a VA examination in conjunction with 
his claim for service connection for his chronic erosive 
gastritis in September 2006.  However, the Board notes that 
his disability has not been thoroughly evaluated since that 
VA examination, nearly four years ago.  Moreover, in a May 
2007 statement and in a June 2007 VA treatment record, the 
Veteran stated that his disability had worsened drastically.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the Veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In the instant case, the Veteran, in both a May 
2007 statement and at his June 2007 VA follow-up appointment 
complained of drastically worsening symptoms related to his 
gastritis and stomach pain.  The medical evidence of record 
and the Veteran's statements indicate that the Veteran's 
symptomatology may have worsened since his last VA 
examination.  Thus, the Board believes the Veteran should 
undergo an additional VA examination in order to better 
assess the severity, symptomatology, and manifestations of 
his service-connected degenerative disc disease of the lumbar 
spine.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health- care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO/AMC should obtain treatment 
records, if any, from the Beckley VAMC 
from June 2008 to the present.  
Additionally, after obtaining the 
necessary authorizations, the RO/AMC 
should attempt to obtain any recent 
private treatment records for the 
Veteran's chronic erosive gastritis.  

2.	After all treatment records, if any, 
are associated with the claims file, 
the RO/AMC should schedule the Veteran 
for a VA gastrointestinal examination 
to ascertain the severity and 
manifestations of his service-connected 
chronic erosive gastritis, in 
accordance with the applicable rating 
criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the Veteran's complaints and 
clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  

The examiner should also note that in 
November 2008, the Veteran was 
diagnosed with a hiatal hernia.  To the 
extent possible, the examiner should 
specify which of the Veteran's symptoms 
are attributed to the service-connected 
chronic erosive gastritis, and which 
symptoms are attributed to the hiatal 
hernia. The possible relationship 
between the service-connected chronic 
erosive gastritis and any hiatal hernia 
also should be addressed. Please also 
discuss the rationale of all opinions 
provided.

3.	After the foregoing, the RO should 
review the Veteran's claims.  If the 
determination is adverse to the 
Veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


